NO.    80-134

                    I N THE SUPREME COURT OF THE STATE OF M N A A
                                                           OTN

                                             1980



W Y E THORNTON,
 AN

                            P l a i n t i f f and A p p e l l a n t ,



THE COMMISSIONER OF THE
DEPARTMENT OF LABOR AND
INDUSTRY, STATE O MONTANA,
                 F

                            Defendants and Respondents.



Appeal from:        D i s t r i c t Court of t h e F i f t h J u d i c i a l D i s t r i c t ,
                    I n a n d f o r t h e County o f J e f f e r s o n , Montana
                    Honorable Frank B l a i r , Judge p r e s i d i n g .

C o u n s e l o f Record:

           For Appellant:

                 P a t r i c k F.   F l a h e r t y a r g u e d , B o u l d e r , Montana

           F r o Respondents:

                 M a r r a , Wenz, Iwen a n d J o h n s o n , G r e a t F a l l s , Montana
                 James G a r d n e r a r g u e d , Dept. o f L a b o r , H e l e n a ,
                  Montana



                                             Submitted:           November 2 1 , 1980

                                                Decided:        DEC 2 q    f$j@($j
Mr. J u s t i c e Gene B. D a l y d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .
        On A u g u s t 1 0 ,          1978,     a p p e l l a n t f i l e d a wage c l a i m w i t h

t h e Commissioner o f t h e Department o f Labor and I n d u s t r y .                                    A

c o n t e s t e d c a s e h e a r i n g was h e l d          i n G r e a t F a l l s o n November

14,     1978.             The        hearings          officer           ruled        in     favor        of

respondents.               On M a r c h       11, 1 9 7 9 ,       appellant petitioned                   the

District Court of                 the Fifth Judicial                  District,             i n and      for

t h e County o f           Jefferson,           for judicial              review of          the final

agency decision.                 The District C o u r t d i s m i s s e d                  appellant's

p e t i t i o n f o r j u d i c i a l review.           Appellant appeals.

        A p p e l l a n t was e m p l o y e d as a t r u c k d r i v e r b y r e s p o n d e n t s

John     and    Simone          Furgeri         on     or    about        July       17,    1978.         He

terminated            his       employment             on    August           4,     1978,        due     to

nonpayment o f wages.                   A p p e l l a n t was h i r e d f o r $ . 1 3 p e r m i l e

plus    $3.00        per       hour    for     unloading           and loading.              Appellant

claimed        he    drove        7,250        miles        ($942.50),             worked        62   hours

($186.00),           and       accumulated            $86.39        in     expenses,             totaling

$1,214.89 due.

        On November              14,     1978,        an    administrative                 hearing      was

held.          The        hearings           examiner        determined             there        were     no

e x p e n s e s d u e a n d t h a t a p p e l l a n t was            therefore entitled                   to

$1,128.50           ($942.50          plus    186.00).             The examiner             a l s o found

t h a t r e s p o n d e n t s had p a i d          a p p e l l a n t $500.00         on September 5

and     $281.75           on    October         13,        1978,     in       back     wages.            The

examiner        subtracted               $781.75            from     $1,128.50              and       found

appellant           was    entitled           to     $346.75.            Pursuant           to    section

39-3-206,           MCA,       the     examiner         assessed          a    penalty           on     this

p o r t i o n o f t h e wages d u e which r e s u l t e d i n a n e t amount d u e

appellant       of        $693.50.            [Due t o       an     arithmetical             error       the

hearings        examiner              found     $492.50        due        appellant;             however,
using        the        same     formula,          the     error       was        corrected           at    the

h e a r i n g on t h e p e t i t i o n f o r j u d i c i a l r e v i e w . ]                 The e x a m i n e r

a l s o denied a p p e l l a n t ' s prayer f o r attorney fees.

        On     appeal          the District              Court      affirmed            the      examiner's

o r d e r and d e n i e d a p p e l l a n t ' s p e t i t i o n f o r r e v i e w .

        There           are     two      issues          presented           to     this         Court      for

review:

         1.         Did        the     District           Court       err      in       affirming           the

decision           of     the     hearings             examiner       to     assess          a    statutory

p e n a l t y t o t h e b a l a n c e due a t t h e t i m e o f t h e h e a r i n g r a t h e r

t h a n t h e amount d u e a t t h e i n i t i a t i o n o f t h e p r o c e e d i n g s ?

        2.          Did        the     District           Court       err      in       affirming           the

d e c i s i o n of t h e h e a r i n g s e x a m i n e r r e f u s i n g t o award a t t o r n e y

f e e s t o appellant a t the administrative hearing level?

        A p p e l l a n t c o n t e n d s t h a t s e c t i o n 39-3-206,                    MCA,     imposes

a m a n d a t o r y p e n a l t y on a n e m p l o y e r who f a i l s t o p a y wages t o

an    employee            when        the    wages         become      due.             By       imposing     a

penalty        on        $346.75,           which       was    due      at        the    time         of    the

hearing,           rather        than       on    $1,128.50,           which        was d u e         at    the

i n i t i a t i o n o f t h e p r o c e e d i n g s , t h e h e a r i n g s e x a m i n e r and t h e

District           Court         made        a    clear        error         of     law          in   direct

c o n t r a v e n t i o n of t h e s t a t u t e .

        A p p e l l a n t f u r t h e r c o n t e n d s t h a t s e c t i o n 39-3-214,                    MCA,

p r o v i d e s a m a n d a t o r y award o f               a t t o r n e y f e e s and c o s t s f o r

e m p l o y e e s who s u c c e s s f u l l y p r o v e a c l a i m f o r u n p a i d wages.

The     hearings           examiner              and     the    District            Court         erred      in

f a i l i n g t o award a t t o r n e y f e e s and c o s t s a t e i t h e r s t a g e o f

the proceedings.

        Respondents'                 position          is t h a t    t h i s case            involves       the

c o n s t r u c t i o n of      two s t a t u t o r y p r o v i s i o n s - - s e c t i o n       39-3-206,
MCA (the penalty statute), and section 39-3-211, MCA (the
statute giving         the   commissioner    discretion   to    settle or
adjust claims upon assignment).              In an attempt to promote
settlements and avoid lengthy litigation, the commissioner,
pursuant     to       his    section   39-3-211,     MCA,      authority,
compromised the penalty because the employer partially paid
the wages due appellant prior to the administrative hearing.
Respondents contend there exists a rebuttable presumption in
favor of the action of an administrative agency.                  In the
absence    of     a   showing   of manifest      error    by   the party
challenging the agency action, the agency order is deemed
valid and enforceable.          Appellant failed to meet his burden
of proof; therefore, the District Court's order affirming
the agency's decision should be affirmed.
     Concerning the second issue, respondents contend that,
pursuant to section 39-3-214, MCA, an award of attorney fees
is provided for only when it is necessary to institute "a
suit at law" for the recovery of wages.             An administrative
hearing    is not      a suit at law.         Therefore, neither      the
commissioner of the Department of Labor and Industry nor the
District Court has the authority to award attorney fees for
representation in an administrative hearing.                The District
Court has statutory authority to award attorney fees on a
wage claim only for the legal work performed at the District
Court level.
    When reviewing an administrative order, there exists a
rebuttable presumption          in   favor of   the decision of       the
agency, and the burden of proof is on the party attacking
it to show that it is erroneous.            Partoll v. Anaconda Copper
Min. Co. (1949), 122 Mont. 305, 311, 203 P.2d 974; Kerns v.
Anaconda Copper Min.                 Co.     ( 1 9 3 0 ) , 87 Mont. 546,     289 P. 563.

T h i s C o u r t may n o t s u b s t i t u t e i t s j u d g m e n t          f o r t h a t of    the

t r i a l c o u r t or agency a s t o t h e weight of                       t h e e v i d e n c e on

questions         of     fact.         Section         2-4-704 ( 2 ) ,      MCA;       Robins         v.

Anaconda Aluminum Co.                  ( 1 9 7 8 ) , 1 7 5 Mont. 514,      575 P.2d 67.

W may r e v e r s e o r m o d i f y t h e d e c i s i o n i f s u b s t a n t i a l r i g h t s
 e

of     the      appellant            have       been       prejudiced             because          the

administrative                findings,           inferences,             conclusions,                or

decisions         are       clearly     erroneous          in    view of         the    reliable,

probative         and       substantial          evidence        of      the     whole     record.

Section 2-4-704(2)(e),                  MCA.       I n Brurud v.           J u d g e Moving and

S t o r a g e Company,        Inc.     ( 1 9 7 7 ) , 1 7 2 Mont. 249,     563 P.2d 558,

we d e t e r m i n e d   that      a finding         is    " c l e a r l y e r r o n e o u s " when,

although t h e r e is evidence t o support                            it, a review of t h e

entire       record      leaves       t h e c o u r t w i t h t h e d e f i n i t e and           firm

conviction          that      a   mistake        has      been     committed.            See      also

United S t a t e s v.         U n i t e d S t a t e s Gypsum Co.           ( 1 9 4 8 ) , 333 U.S.
364, 395, 68 S. Ct. 5 2 5 , 5 4 2 , 92 L. Ed. 746, 766.

        We    f i n d no s u c h p r e j u d i c e h e r e ,       and     t h e decisions of

t h e a d m i n i s t r a t i v e a g e n c y and D i s t r i c t C o u r t a r e a f f i r m e d .

        The r o l e of j u d g e s i n c o n s t r u i n g s t a t u t e s i s s t a t e d i n

s e c t i o n 1-2-101,        MCA.         This Court i n t e r p r e t e d t h a t r o l e i n

amm mil! v . Young ( 1 9 7 5 ) , 1 6 8 Mont. 81,      540 P.2d 971,    which

h e l d t h a t t h e c o u r t may n o t o m i t w h a t h a s been i n s e r t e d i n

l e g i s l a t i o n nor    i n j e c t what h a s been o m i t t e d .            The d u t y o f

the    court       is    simply       to     construe the          law a s        it    finds      it.

Dunphy v.        Anaconda Co.           ( 1 9 6 8 ) , 1 5 1 Mont. 76,     438 P.2d 660.

With     t h i s mandate          i n mind,       we must          now    construe        the      two

s t a t u t e s which a r e t h e s u b j e c t o f t h i s l i t i g a t i o n .

        S e c t i o n 39-3-206,        MCA,     provides:
        "Any e m p l o y e r , a s s u c h e m p l o y e r is d e f i n e d i n
        t h i s p a r t , who f a i l s t o pay any o f h i s e m p l o y e e s
        a s p r o v i d e d i n t h i s p a r t o r v i o l a t e s any o t h e r
        p r o v i s i o n o f t h i s p a r t s h a l l be g u i l t y o f a
        misdemeanor.              A p e n a l t y s h a l l a l s o be a s s e s s e d
        a g a i n s t and p a i d by s u c h e m p l o y e r and become d u e
        s u c h employee a s f o l l o w s : a sum e q u i v a l e n t t o t h e
        f i x e d amount o f 5% o f t h e wages d u e and u n p a i d
        s h a l l be a s s e s s e d f o r e a c h d a y , e x c e p t S u n d a y s
        and l e g a l h o l i d a y s , upon w h i c h s u c h f a i l u r e
        c o n t i n u e s a f t e r t h e d a y upon which s u c h wages
        w e r e d u e , e x c e p t t h a t s u c h f a i l u r e s h a l l n o t be
        deemed t o c o n t i n u e more t h a n 20 d a y s a f t e r t h e
        d a t e s u c h wages w e r e d u e . "
        S e c t i o n 39-3-211,        MCA,    provides:

        "Whenever t h e c o m m i s s i o n e r d e t e r m i n e s t h a t o n e o r
        more e m p l o y e e s h a v e c l a i m s f o r u n p a i d w a g e s , h e
        s h a l l , upon t h e w r i t t e n r e q u e s t o f t h e e m p l o y e e ,
        t a k e an a s s i g n m e n t o f t h e c l a i m i n t r u s t f o r s u c h
        e m p l o y e e a n d may m a i n t a i n             any proceeding
        appropriate t o enforce the claim, including
        l i q u i d a t e d damages p u r s u a n t t o t h i s p a r t .      With
        t h e w r i t t e n c o n s e n t o f t h e a s s i q n o r , t h e commis-
        - n e r - -s- -t -e o r a a u s t a l l y c l a i m a s s i g n e d
        sio            may e t l -
        pursuant t o t h i s section."                (Emphasis added.)
        The wage c l a i m s u b m i t t e d and s i g n e d b y a p p e l l a n t

provided :          "I       hereby    authorize         the   Labor     Commissioner        to
approve a proposed                compromise a d j u s t m e n t o r       settlement of
the     claim.         In     pursuance        thereof,        I   authorize     the     Labor

Commissioner t o t r a n s f e r ,            s e l l o r a s s i g n t h i s c l a i m o r any
judgment t h e r e o n . "        Pursuant t o the authority vested i n the

c o m m i s s i o n e r by    s e c t i o n 39-3-211,      MCA,     h e compromised        the
p e n a l t y on t h e $500.00          and $281.75 p a i d on S e p t e m b e r 5 and
October 13, 1978, r e s p e c t i v e l y .

        In    the      last      two    fiscal       years,        the   Labor    Standards
D i v i s i o n p r o c e s s e d an a v e r a g e o f    o v e r 900 wage c l a i m s p e r
year.        Therefore,         i n an a t t e m p t t o p r o m o t e s e t t l e m e n t s and
avoid lengthy l i t i g a t i o n ,           t h e c o m m i s s i o n e r compromised t h e
p e n a l t y on wages which w e r e p a i d p r i o r t o h e a r i n g .             Such a
decision         is      within        the    commissioner's             discretion        and
f a c i l i t a t e s t h e p u r p o s e o f t h e Wage Payment A c t which i s t o
c o l l e c t u n p a i d wages o f       employees.            However,        i n each c a s e ,

the     ultimate         liability          should         first      be      determined        and,

t h e r e a f t e r , a compromise may be worked o u t from t h a t amount.

S e c t i o n s 39-1-102       and 39-3-209,           MCA.

        Appellant          was      entitled          to     $1,128.50;          he    was     paid

$781.75.         Therefore,          $346.75         r e m a i n s d u e f o r u n p a i d wages.

R e s p o n d e n t s owe a p p e l l a n t a n a d d i t i o n a l    $346.75        in penalty

p u r s u a n t t o s e c t i o n 39-3-206,           MCA,     b r i n g i n g t h e n e t amount

d u e a p p e l l a n t $795.50.         Appellant has received a p o r t i o n of

wages d u e       and     is e n t i t l e d t o u n p a i d wages p l u s a p e n a l t y

imposed       thereon.          No s u b s t a n t i a l     r i g h t s of    a p p e l l a n t have

b e e n p r e j u d i c e d and t h e a d m i n i s t r a t i v e o r d e r i s a f f i r m e d .

        A p p e l l a n t a s k e d f o r a n award o f a t t o r n e y f e e s .          I t is a

well-settled          principle t h a t attorney f e e s a r e allowable only

when p r o v i d e d f o r by c o n t r a c t o r s t a t u t e .          S e c t i o n 39-3-214,

MCA,    provides:

        " C o u r t c o s t s and a t t o r n e y s ' f e e s .   ( 1 ) Whenever
        i t s h a l l become n e c e s s a r y f o r t h e employee t o
        e n t e r o r m a i n t a i n a s u i t a t law f o r t h e r e c o v e r y
        o r c o l l e c t i o n o f wages d u e a s p r o v i d e d f o r by
        t h i s p a r t , a r e s u l t i n g judgment m u s t i n c l u d e a
        r e a s o n a b l e a t t o r n e y ' s f e e i n f a v o r of t h e
        s u c c e s s f u l p a r t y , t o be t a x e d a s p a r t o f t h e
        costs in the case.                     ( 2 ) Any j u d q m e n t f o r t h e
        p l a i n t i f f i n a proceeding pursuant t o t h i s a c t
        must i n c l u d e a l l c o s t s r e a s o n a b l y i n c u r r e d i n
        connection             with      the      proceeding,          including
        attorneys' fees."               (Emphasis added.)

        S e c t i o n 39-3-212,        MCA,    provides:

        "A d e t e r m i n a t i o n by t h e Commissioner of Labor and
        I n d u s t r y made a f t e r a h e a r i n g may be e n f o r c e d by
        a p p l i c a t i o n by t h e Commissioner t o a d i s t r i c t
        c o u r t f o r an o r d e r o r judgment e n f o r c i n g t h e
        d e t e r m i n a t i o n i f t h e time provided t o i n i t i a t e
        j u d i c i a l r e v i e w by t h e e m p l o y e r p a s s e d . "

          The p a r t i c u l a r   l a n g u a g e of t h e s t a t u t e i n d i c a t e s t h a t

an     administrative            hearing        is     not      a   "suit       at    law."          A

" d e t e r m i n a t i o n " made by t h e c o m m i s s i o n e r a s a r e s u l t o f t h e
    h e a r i n g is n o t a "judgment."               I n Massa v . D e p t .        of S o c i a l   &

    R e h a b i l i t a t i o n S e r v i c e s ( 1 9 7 7 ) , 1 7 2 Mont. 60,    560 P.2d 895,

    t h e a p p e l l a t e p r o c e d u r e s used c l o s e l y p a r a l l e l t h o s e used i n

    the case a t bar.                I n t h a t c a s e t h i s C o u r t awarded a t t o r n e y

    f e e s o n l y f o r s e r v i c e s r e n d e r e d on a p p e a l .         I n t h e absence

    of   statutory         a u t h o r i t y we m u s t    affirm the          holding of         the

    District        Court      and     the    Department          of    Labor        and   Industry

    denying a p p e l l a n t a t t o r n e
3




            Affirmed.




    W concur:
     e




            Chief J u s t i c e